Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1 and the device of independent claim 4.  The prior art is particularly deficient regarding the steps of parsing a slice level flag indicating chroma scaling which is applied to a current chroma coding block; mapping a top-left sample of the current chroma coding block to a corresponding sample location of a luma component sample based on a luma and chroma component spatial resolution relation; determining an average luma value for reconstructed luma sample values; determining a chroma scaling parameter according to a look-up table, wherein the look-up table provides the chroma scaling parameter by using the average luma value; and scaling residual data corresponding to a chroma component of the current chroma coding block by using the determined chroma scaling parameter.  Claims 2-3 and 5-6 are dependent upon claims 1 and 4, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482